11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
Clay Welch d/b/a Precision-Air Custom Heating
and Air Conditioning
Appellant
Vs.                   No. 11-03-00286-CV B Appeal from Midland County
First Service Air Conditioning Contractors,
Inc.
Appellee
 
The trial court signed the judgment nunc pro
tunc on August 19, 2003.  While he
timely filed a notice of appeal, appellant did not file an affidavit of
inability to pay costs on appeal. 
TEX.R.APP.P. 20.1.  Appellant has
filed neither the required filing fee nor the appellate record.  The assistant chief deputy clerk of the
trial court has filed an affidavit in this court stating that appellant has
failed to request a clerk=s record, has failed to make the necessary financial arrangements for a
record, and has informed her that he no longer wants to appeal the case.  The failure to file the appellate record
appears to be due to appellant=s actions.  TEX.R.APP.P. 37.3.
Therefore, the appeal is dismissed for want
of prosecution.
 
PER CURIAM
 
October 30, 2003
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.